Case 5:18-cv-01019-HE Document 25 Filed 12/26/18 Page 1of3

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. CIV-18-1019-HE

 

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ()))

This summons for (name of individual and title, ifany) Michael Sussmann

was received by me on (date) 10/16/2018

 

© I personally served the summons on the individual at (place)

on (date) ; Or

 

C1 | left the summons at the individual’s residence or usual place of abode with (name)

, aperson of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

© I served the summons on (name of individual) , who is

 

 

designated by law to accept service of process on behalf of (name of organization)

on (date) = 10/19/2018 _wer

OI returned the summons unexecuted because ; or

wf Other (specify): | served Michael Sussmann on 10-19-2018 by serving attorney and authorized agent Natalie
“PEST” Rao, Ms. Rao is an attorney from Latham & Watkins LLP who accepted on behalf of the
defendant at the location of: 700 13th St., NW, Washington, DC 20005

My fees are $ for travel and $ for services, for a total of $ 0.00

Date: 10/29/2018

 

Harvey Jessup/Process Server

Printed name and title

1413 K St., NW 7th FI.
Washington, DC 20005

Server's address

Additional information regarding attempted service, etc:
Case 5:18-cv-01019-HE Document 25 Filed 12/26/18 Page 2 of 3

AFFIDAVIT OF PROCESS SERVER

United States District Court for the Western District of Oklahoma

Carter Page Attorney: NONE

Plaintiff(s), Carter Page
Global Energy Capital, LLC, 590 Madison Ave, 21st Floor

New York NY 10022

#234369

VS.

Democratic National Committee, et al

 

 

 

 

 

 

 

 

 

 

 

Defendant(s).

Case Number: 5:18-cv-01019-HE

Legal documents received by Same Day Process Service, Inc, on 10/16/2018 at 10:25 AM to be served upon Michael
Sussmann at Perkins Coie, LLP, 700 13th St., NW, #600, Washington, DC 20005

I, Harvey Jessup, swear and affirm that on October 19, 2018 at 3:30 PM, I did the following:

Served Michael Sussmann by delivering a conformed copy of the Summons in a Civil Action; Complaint to Natalie
Rao as Attorney & Authorized Agent of Michael Sussmann at Perkins Coie, LLP, 700 13th St., NW, #600 ,
Washington, DC 20005.

Description of Person Accepting Service:
Sex: Female Age: 35 Height: Sft4in-5ft8in Weight: 100-130 lbs Skin Color: Caucasian Hair Color: Red

Supplemental Data Appropriate to this Service:

I declare under penalty of perjury that the foregoing information contained in this affidavit is true and correct and that I
am a professional process server over the age of 18 and have no interest in the above legal matter.

 

trad NWO)
Harvey essup/ ff
Process Server
Same Day Process Service, Inc.
1413 K St., NW, 7th Floor
Washington DC 20005
(202)-398-42.00

Internal Job ID: 234369

i) "Wy
| ae Vig, ,

= * ga eettte 7, oy

Sere. es eat ;
-s ne CO wats ae a District of Columbia: ss
E&i> Gus it Subscribed and Sworn to before me )E
PGic ~ OER ime Cree
sien Z£eaws Cf ‘nto Nay of LAA A ie
22 “ & “= ies at Z

23.0 ) “ws

ON cae Public, D.C.

Ap ml Tt aeeeet a ee: Trevor Bruce, Notary ,

“te, pi? ws My commission expires August 14, 2028
18 Page 3 of 3
10/24/2018 Case 5:18-cv-01019-HE DesHment,, 2ss fled releo/18 | g

  

rae : x RFT FA A ,
Us IY Gee Lay Same Day Process <info@sameda Process.com>
a We ent) emaiaday

r

i ae

Service of Process

1 message

Sussmann, Michael A. (Perkins Coie) <MSussmann@perkinscoie.com> Fri, Oct 19, 2018 at 2:50 PM
To: ‘info@samedayprocess.com" <info@samedayprocess.com>

Ce: “Natalie.Rao@lw.com" <Natalie.Rao@lw.com>

 

Dear Sir or Madam:

Democratic National Committee et. al, Civ. No 18-1019 (Oct. 15, 2018) (W.D. OK). Iam
tepresented by Latham & Watkins in this matter. [ hereby authorize Natalie Rao of Latham
& Watkins or Julia Mirsky of my firm to accept service on my behalf.

Michael Sussmann | Perkins Coie Lip
P: 202.654.6333

www.perkinscoie.com/msussmann

NS ieeeeeneee ee

NOTICE: This communication may contain privileged or other confidential information. If you have received it in error, please advise the sender by reply email
and immediately delete the message and any attachments without capying or disclosing the contents. Thank you.

https://mail. google.com/mail/u/O/?ui=2ik=dbcc054 o7S8jsver=VQVIWGmclZE.en.&cbl=gmail_fe_1 81017.4 4 pl&view=nt&q=nataliacv.one..o.. lk

===
